On petitions for writs of certiorari to the Supreme Court of the State of Louisiana.
The motions for leave to proceed further herein in forma pauperis are denied for the reason that the Court, upon examination of the unprinted records herein submitted, finds that there are no grounds upon which certiorari can be issued, application for which is therefore hereby also denied.
The costs already incurred herein by direction of the Court shall be paid by the clerk from the special fund in his custody, as provided in the order of October 29, 1926.